United States Court of Appeals
                                                              Fifth Circuit
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT              F I L E D
                                                             June 21, 2006

                              No. 05-10621               Charles R. Fulbruge III
                                                                 Clerk
                          Conference Calendar



MICHAEL J. FRISCHENMEYER,

                                      Petitioner-Appellant,

versus

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                      Respondent-Appellee.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                          USDC No. 7:05-CV-91
                         --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Michael J. Frischenmeyer, Texas prisoner # 698940, moves for

a certificate of appealability (COA) to appeal the denial of his

28 U.S.C. § 2254 petition.    In that petition, Frischenmeyer

challenged the Texas Parole Board’s refusal to grant him release

on parole.     Frischenmeyer was released on mandatory supervision

on May 9, 2006.    Frischenmeyer’s claims have been rendered moot

by his release.     See Bailey v. Southerland, 821 F.2d 277, 278-79

(5th Cir. 1987).    Therefore, IT IS ORDERED that this appeal is

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10621
                                -2-

DISMISSED AS MOOT.   COA is DENIED AS MOOT.